Citation Nr: 1758567	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  08-28 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED).

2.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970.  He was awarded the Combat Infantryman Badge and Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal of the Veteran originally included a claim for service connection for peripheral neuropathy of the upper extremities and of the lower extremities.  In a December 2016 rating decision, the RO granted service connection for peripheral neuropathy in each extremity.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for peripheral neuropathy of the upper extremities and of the lower extremities.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The appeal of the Veteran also originally included a claim for service connection for a low back disability, diagnosed as lumbar spine stenosis.  In a writing received in March 2017, the Veteran clearly indicated his intent to withdraw the claim of service connection for a low back disability.  38 C.F.R. § 20.204.  The Board therefore does not have jurisdiction of the claim and the claim is not addressed in this decision.  The Board notes, however, that in April 2017, the Veteran again raised the issue of service connection for a low back disability.  

It is important for the Veteran to understand that the Veteran cannot simply add, then withdraw, and then add claims as the Board's justification is highly limited.  As this filing would not be a timely appeal as if the March 2017 withdrawal notice had not been filed, 38 C.F.R. § 20.205 (c), this second filing cannot be construed as a re-filing of the notice of disagreement.  The Board has construed the April 2017 filing as a new claim to reopen the claim for service connection for a low back disability based upon new and material evidence.  

The issue of the claim for service connection for a low back disability based upon new and material evidence has been raised by the record in an April 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim

A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In its prior remand, the Board found that the VA examiner did not address whether the Veteran's ED was aggravated by his service connected DM.  The opinions also did not address whether the Veteran's ED disability resulted from service, including exposure to herbicides such as Agent Orange.  Finally, the examiner did not provide any rationale for concluding that the Veteran's service connected diabetes mellitus caused his ED.  Accordingly, the Board found the September 2007 VA examination insufficient to allow the Board to make an informed decision with respect to the Veteran's claim for ED.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

An addendum opinion was submitted in December 2015.  The examiner noted the Veteran was diagnosed with diabetes in 2007 but had a history of ED dating back to 1999 or 2000.  The examiner therefore stated diabetes did not cause ED as it pre-existed the diabetes diagnosis.  Further, as diabetes had just been diagnosed, there was no evidence of aggravation.  Finally, the literature did not support Agent Orange exposure as a direct cause of ED.  

The Veteran, however, submitted evidence indicating his diabetes may have manifested itself long before the 2007 diagnosis or even the onset of ED.  He recalls that as early as the 1970s, he would start to experience symptoms such as fatigue and nausea, usually at the end of work.  He would then eat a candy bar and/or have a soft drink.  Once he did that, he felt better and the symptoms disappeared.  He did not know these symptoms might be diabetes- related until diagnosed in 2007.  Lay evidence concerning the onset of symptoms is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The VA examiner did not consider this evidence in reaching his conclusions.  Furthermore, as the service representative pointed out, even if diabetes had its onset in 2007 and therefore could not aggravate the ED disability by that point, it does not address whether by now diabetes has aggravated the ED disability.  Finally, the Veteran is also service connected for PTSD and a recent November 2017 mental health examination indicated that PTSD affected his libido.  Thus, an opinion is needed to determine if the ED is caused or aggravated by PTSD. 

The Board thus finds the opinions are inadequate and a new VA examination must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

As to the SMC issue, the Board finds this issue is inextricably intertwined with the ED claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Finally, the Board finds the TDIU issue needs to be remanded due to recent evidence developed by the RO.  Appellants such as the Veteran are entitled to a review of claims denied by VA.  38 U.S.C. § 7104(a).  This review is performed by the Board and must be based on the entire record and upon consideration of all evidence and material of record.  Id.  Simply put, appellants are entitled to a second look at all evidence and decisions made by VA.  There are limited exceptions to this general principle.  For example, appellants can waive review of evidence by the AOJ and allow the Board to issue a decision based in part on evidence that has not been reviewed by the AOJ.  See 38 C.F.R. § 20.1304.  This provision, however, applies only to evidence that has been submitted by the appellant or his or her representative.  It does not apply to evidence added to the file by VA.  In this case, additional evidence was added to the file by VA since the last statement of the case.  Notably, the Veteran has had a VA peripheral nerve examinations, a VA hearing loss examination,  a VA diabetes examination, and a VA PTSD examination (all in November 2017) since the most recent (July 2017) supplemental statement of the case.  This resulted in November 2017 rating decision, where the RO adjudicated the ratings for peripheral neuropathy rating in each extremity, PTSD, diabetes, bilateral sensorineural hearing loss, and awarded service connection for tinnitus.  The RO, however, did not discuss the TDIU claim in the rating decision nor issue a supplemental statement of the case.  Thus, remand is required so that this new evidence can be reviewed in the first instance by the AOJ regarding entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from September 2017 to the present.

2.  After the record development is completed, provide the Veteran with a VA examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to determine whether the Veteran has an erectile dysfunction disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is related to service, including Agent Orange exposure.

If the examiner determines that an erectile dysfunction disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) an erectile dysfunction disability was caused by or aggravated by the Veteran's service connected disabilities to include as a side effect of medication taken for a service-connected disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to discuss separately whether ED is caused or affected by the Veteran's DM or PTSD.

In discussing DM as a cause or aggravation of ED, the examiner is asked to specifically discuss the Veteran's evidence that he experienced diabetes symptoms as he worked starting in the early 1970s and he could alleviate those symptoms by consuming a candy bar or a soft drink.

3.  After the development requested is completed, readjudicate the claims for service connection for erectile dysfunction, entitlement to special monthly compensation, and TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






